416 F.2d 963
UNITED STATES of America, Appellee,v.Owen Maxwell FRYE, Appellant.
No. 13518.
United States Court of Appeals Fourth Circuit.
Argued October 10, 1969.
Decided October 24, 1969.

John L. Ward, Charleston, W. Va., (Court-appointed counsel), for appellant.
Jean G. Rogers, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on the brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
From his conviction on March 13, 1969 in the Federal District Court for Maryland of bank robbery, in violation of 18 U.S.C. § 2113, Owen Maxwell Frye appeals. For reversal he asserts error in the District Judge's rulings at trial and inadequacy of the evidence to convict. As we find no substance in these assignments against the rulings and appraise the evidence as amply warranting the jury's verdict of guilty, the judgment and sentence thereon will not be disturbed.


2
Affirmed.